  1   WATTS GUERRA LLP
      Mikal C. Watts (pro hac vice)
  2   Guy L. Watts II (pro hac vice)
      Alicia O’Neill (pro hac vice)
  3   Jon T. Givens (pro hac vice)
      Paige Boldt, SBN 308772
  4   70 Stony Point Road, Suite A
      Santa Rosa, California 95401
  5   Phone: (707) 241-4567
      2561 California Park Drive, Suite 100
  6   Chico, California 95928
      Phone: (530) 240-6116
  7   Email: mcwatts@wattsguerra.com
  8   Attorney for Numerous Wild Fire Claimants
  9                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 10
                                      SAN FRANCISCO DIVISION
 11
      In re:                                           Bankruptcy Case
 12                                                    No. 19-30088 (DM)
      PG&E CORPORATION
 13                                                    Chapter 11
               - and -                                 (Lead Case)
 14                                                    (Jointly Administered)
      PACIFIC GAS AND ELECTRIC
 15   COMPANY,                                         NOTICE OF HEARING ON MOTION TO
 16                                                    ALLOW/DEEM TIMELY LATE FILING
                                 Debtors.              OF PROOF OF CLAIM BY CATLIN
 17                                                    RICE TUCKER, DARIAN RAHGANI
                                                       TUCKER, M.T., A MINOR, C.R.T., A
 18                                                    MINOR AND CATLIN RICE TUCKER &
                                                       DARIAN RAHGANI TUCKER TEES U/A
 19
                                                       DATED 10/19/2011,
 20
        Affects PG&E Corporation                        Date: July 7, 2020
 21     Affects Pacific Gas and Electric Company        Time: 10:00 a.m. (Pacific Time)
        Affects both Debtors                            Place: United States Bankruptcy Court
 22                                                     Courtroom 17, 16th Floor
       * All papers shall be filed in the Lead Case,
 23
       No. 19-30088 (DM).                               Objection Deadline: June 23, 2020
 24
 25
               PLEASE TAKE NOTICE that on June 10, 2020, as Doc. 7886, Watts Guerra LLP filed
 26
      a motion on behalf of Catlin Rice Tucker, Darian Rahgani Tucker, M.T., a minor, C.R.T., a
 27

 28   minor, and Catlin Rice Tucker & Darian Rahgani Tucker TEES U/A dated 10/19/2011


Case: 19-30088       Doc# 7887    Filed: 06/10/20 - Entered:
                                                    1-       06/10/20 21:33:43     Page 1 of
                                              2
  1   (collectively, “Movants”) to allow/deem timely late filing of proofs of claim (“Motion”).
  2
             PLEASE TAKE NOTICE that the telephonic hearing on the Motion will take place on
  3
      July 7, 2020, at 10:00 a.m. (Pacific Time) in the Courtroom of the Honorable Dennis Montali,
  4
  5   United States Bankruptcy Judge, Courtroom 17, 16th Floor, 450 Golden Gate Avenue, San

  6   Francisco, CA 91402.
  7
            PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Motion
  8
      must be in writing, filed with the Bankruptcy Court, and served on the counsel for the Watts
  9
      Guerra LLP fire victim claimants at the above-referenced addresses so as to be received by the
 10   time set by the Bankruptcy Court. Any oppositions or responses must be filed and served on all
 11   “Standard Parties” as defined in, and in accordance with, the Second Amended Order
 12   Implementing Certain Notice and Case Management Procedures entered on May 14, 2019 (ECF

 13   No. 1996) (“Case Management Order”). Any relief requested in the Motion may be granted

 14   without a hearing if no opposition is timely filed and served in accordance with the Case
      Management Order. In deciding the Motion, the Court may consider any other document filed in
 15
      these Chapter 11 Cases and related adversary proceedings.
 16
            PLEASE TAKE FURTHER NOTICE that copies of the Motion and its supporting
 17
      papers can be viewed and/or obtained: (i) by accessing the Court’s website at
 18
      http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
 19   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtor’s notice and claims
 20   again, Prime Clerk, LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
 21   4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by email
 22   at: pgeinfo@primeclerk.com.

 23         Note that a PACER password is needed to access documents on the Bankruptcy Court’s
      website.
 24
 25   Dated: June 10, 2020.

 26                                                 WATTS GUERRA LLP

 27                                                 By:    /s/ Mikal C. Watts
                                                           Mikal C. Watts
 28


Case: 19-30088     Doc# 7887      Filed: 06/10/20 - Entered:
                                                    2-       06/10/20 21:33:43          Page 2 of
                                              2
